 382DECISIONS OF NATIONALLABOR RELATIONS BOARDDickmont Plastics Corporation,Employer-PetitionerandPlastic,Moulders and Novelty Workers Union,Local 132, ILGWU, AFL-CIO. Case 2-RM-1686January 14, 1974DECISION AND DIRECTION OFELECTIONBy MEMBERSFANNING, KENNEDY, ANDPENELLOOn July 9, 1973,Employer Dickmont filed an RMpetitionwith the Regional Director for Region 2which was subsequently dismissed on administrativegroundson July 17, 1973.Dickmont then filed withthe NLRB a request for review of this determinationby theRegional Director,and on September 17,1973, the Board issued a ruling on administrativeappeal reinstating the petition and remanding thecase to the Regional Director for a hearing.Pursuantto that order,a hearing was held onOctober 3, 1973,beofre Hearing Officer Elbert F.Tellem.Followingthe hearing,the Regional Director deemed it appro-priate to transfer the case to the Board for itsconsideration.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNationalLaborRelations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record in its entiretyand has decided to grant Dickmont'sRM petition,and consequently to order that an election be held todetermine the representation status of Dickmont'semployees.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error.The rulings are herebyaffirmed.Upon the entire record in this case,the Boardfinds:1.The Employeris engaged in commerce withinthemeaningof the Act,and it will effectuate thepurposesof the Actto assert jurisdiction herein.2.The labororganization involved claims torepresent certain employees of the Employer.3.Questions affecting commerce exist concerningthe representation of certain employees within themeaning of Section 9(c)(1) and Section 2(6) and (7)of the Act.4.In accord with the stipulation of the parties inthe event the Regional Director found the single-1The Regional Director dismissed the petition on the basis that the unitwas a multiemployer unit and the petition did not conform to that unit as itwas limited to the employees of Dickmont Further, he found that theemployer unit appropriate, the Board finds thecomposition of said unit shall be as follows:All full-time and regular part-time production,maintenance, shipping and receiving employeesemployed by Dickmont Plastics Corporation at293 Selleck Street, Stamford, Connecticut, exclud-ing all office clerical employees, salesmen, guards,watchmen and supervisors as defined in the Act.Dickmont is a Stamford, Connecticut, corporationengaged in the manufacture of plastic products. OnJuly 24, 1972, it entered into a contract of member-ship with the Plastic and Metal Products Manufac-turers Association, Inc. (hereinafter referred to as theAssociation), and signed a "Certificate of Authoriza-tion and Assumption" pursuant to which it notifiedand accepted the collective-bargaining agreemententered into between the Association and the Uniondated July 1, 1970.On April 9, 1973, a decertification petition limitedtoDickmont was filed with the National LaborRelations Board by Hector Jose Nunez, an employeeofDickmont, and was dismissed by the RegionalDirector on May 17, 1973.1 On April 16, 1973, apetitionwas filed by Local 810, InternationalBrotherhood of Teamsters, Warehousemen, Chauf-feurs and Helpers of America, claiming to representall the employees in a multiemployer unit embracingmembers of the Association. This petition waswithdrawn on May 14, 1973.Collective-bargainingnegotiationsbetween theAssociation and the Union commenced on March21, 1973, were suspended during the pendency of theTeamsters petition, and were renewed on May 14,1973.On April 24, 1973, Dickmont, by letter,confirmed its prior notification to the Association ofitswithdrawal from the Association, effective uponthe termination of the collective-bargaining agree-ment on June 30, 1973. The Association informed theUnion by telephone of Dickmont's withdrawal fromthe Association. The Union, by letter to Dickmontdated May 30, 1973, confirmed this notification, andasked Dickmont to call the Union to arrange fornegotiations on an individual basis. Thereafter, onJune 19, 1973, Dickmont informed the Union byletter that in light of the decertification petition filedon April 9, 1973, it felt that recognition of the Unionas the bargaining representative for the employeeswould be "inappropriate and, indeed, illegal," andsuggested that the Union file a petition for electionwith the Board, adding that, absent such action,Dickmont itself would file such a petition on July 1,Dickmont's attempted withdrawal was untimely It should be noted that thisdetermination was made pnor to theUnion'sMay 30 letter to Dickmontseeking individual negotiations208 NLRB NO. 63 DICKMONT PLASTICS CORPORATION1973. On June 28, 1973, approximately I month aftertheir offer to bargain on an individual basis, theUnion notified Dickmont that it realized that it was:... in error in assuming, based on the advise[sic]of the Association, that you had timelywithdrawn therefrom. In fact you have not timelywithdrawn from the Association. For that reasonwe withdraw our request to negotiate with you onan individual basis; rather we will hold youbound to the terms of whatever renewal agree-ment we may negotiate with the Association.Dickmont herein petitions the Board that anelection be held among its employees, since theUnion has made the claim of being their collective-bargaining representative, and Dickmont has reasonto doubt the validity of that claim in view of thedecertification petition. The Union seeks that thepetition be dismissed since it contends that Dick-mont's withdrawal from the Association was untime-ly and that it therefore is bound by the collective-bargaining agreement between the Association andthe Union.Decisions of the Board are uniform that, oncecontract negotiations have commenced, withdrawalfrom an established multiemployer unit is untimelyand therefore ineffective, unless it is by mutualconsentof the parties, or justified by unusualcircumstances.2 If it be assumed in this case thatDickmont's withdrawal approximately I month afternegotiations began was untimely, under the facts ofthe instant case, we are persuaded that the Unionconsented to Dickmont's withdrawal.3The Board has stated that "a prime indicator of aunion's consent or acquiescence ... is a union'swillingness to engage in individual bargaining withthe employer seeking to abandon multiemployerbargaining."4 The Union, by its May 30 letter to2Hi-Way Billboards, Inc,206 NLRB NoI, I C Refrigeration Service,Inc,200 NLRB No 107,Publicity Engravers, Incorporated,161 NLRB 221,The Kroger Co,148NLRB 569,IceCream, Frozen Custard IndustryEmployees, Drivers, Venders and Allied Workers Union Local 717 (Ice CreamCouncil, Inc),145 NLRB 865,C & M Construction Company,147NLRB843,Sheridan Creations, Inc,148 NLRB 1503, enfd 357 F 2d 245 (C A 2,1966),Retail Associates, Inc,120 NLRB 388.3Publicity Engravers, Incorporates supraat 227 See In5, infra383Dickmont, clearly demonstrated its awareness ofDickmont's failure to renew its membership contractin the Association, and the Union's willingness toengage in individual bargaining:We have been informed by the Plastic and MetalProducts Manufacturers Association, Inc., that asof this date they have not received MembershipAgreement and Certificates of Authorization [sic]for the renewal of the present agreement.Please call our office to arrange an appointmentfor negotiations with your firm on an individualbasis.Local 132, I.L.G.W.U.[signed ]Samuel EisenbergManager-SecretaryThe Union attempted to revoke its consent toDickmont's withdrawal by their previously quotedletterof June 28. As inPublicityEngravers,thisrevision of their position has "all the earmarks of anafterthought," seized upon by the Union to extricateitself from its prior consent. The Union presented noevidence of any deception or lack of good faithcontributing to their acquiescence in Dickmont'swithdrawal, and the Board has no reason to viewtheir consent as other than voluntarily given.5Accordingly, we find that the Union did acquiesceinDickmont'swithdrawal from the Association.Further, in our opinion Dickmont has presentedsufficientevidence to warrant our ordering anelectionbe held to determine the representativestatus of said employees.[Direc`tionofElectionandExcelsiorfootnoteomitted from publication.]aIC Refrigeration Service,Inc, supraat fn 9Accordingly,we need not reach Dickmont's alternative position that,unlike the usual case involving multiemployer bargaining,there was noconsensual arrangement that the employer-members of the associationwould be boundby theterms of the collective-bargaining agreementwithout further action on the part of individual employers See-AtlasElectrical Service Co,176 NLRB 827